Citation Nr: 1033125	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  04-38 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a sinus disability, to 
include a nose injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
The Veteran testified at a Board hearing at the RO before the 
undersigned Acting Veterans Law Judge in September 2006.  This 
matter was previously before the Board and was remanded in 
December 2007.  


FINDINGS OF FACT

1.  The Veteran's statements that he fell in service and injured 
his nose are competent and credible.

2.  The Veteran incurred a nasal injury during service.

3.  Based on the favorable December 2008 VA medical opinion, 
there is probative evidence regarding an etiological relationship 
between the Veteran's current disability and the nasal injury 
incurred during service.


CONCLUSION OF LAW

The criteria to establish service connection for a sinus 
disability, to include a nose injury, have been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in May 2004 correspondence, except for notice 
concerning the initial disability rating and effective date to be 
assigned in the event service connection is granted for his 
claimed disorder.  He was provided with notice as to the latter 
two elements in June 2006 and January 2008 communications.  The 
claim was subsequently readjudicated in a May 2009 supplemental 
statement of the case, thereby curing any deficiency in the 
timing of notice in this case.  Based on the procedural history 
of this case, it is the conclusion of the Board that VA has 
complied with the duty to notify obligations set forth in 
38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all pertinent 
records identified by the Veteran have been obtained, and the 
record does not suggest that any relevant records remain 
outstanding that can be obtained.  38 U.S.C.A. § 5103A.  In 
addition, the record shows that the Veteran was examined by VA in 
connection with his claim in December 2008.  The examination 
considered his complaints and the evidence of record, and 
adequately addressed the medical issues concerned in this appeal.

With respect to the additional development of the evidence that 
was conducted pursuant to the Board's instructions in the 
December 2007 remand, the Agency of Original Jurisdiction (AOJ) 
properly requested VA treatment records from 2004 to present and 
asked the Veteran to sign release authorization forms for any 
private medical providers.  The record reflects that the VA 
treatment records were associated with the claims file and that 
the Veteran did not sign any release forms for the AOJ to obtain 
any private medical evidence on his behalf.  

The AOJ also requested that the National Personnel Records Center 
(NPRC) check for records of the Veteran's two alleged 
hospitalizations in service.  The record reflects that the AOJ 
properly instructed the NPRC to search records filed both under 
the Veteran's name and under the name of the hospital.  The 
record reflects that the NPRC located records from one 
hospitalization period but that there were no records for the 
second period of hospitalization.  

Finally, the AOJ requested from VA in New York any 1964 treatment 
records for the Veteran from the VA Medical Center in Manhattan.  
The record reflects that VA's "New York Harbor Healthcare 
System" responded in an October 2008 letter as follows:  "After 
researching our archives we became aware that [the Veteran's] 
records were recalled on March 07, 2003 but records were not 
found with this VA facility record room.  Unfortunately records 
for this patient could not be located, and they may be considered 
lost."  Although not a model of clarity, the letter makes clear 
that no records for the Veteran for the 1964 time period exist at 
that facility, which would appear to be the only facility that 
would have such archived records.  The Board finds that VA has 
sufficiently attempted to obtain all identified relevant records 
and that further efforts to obtain such records would be futile.  
Therefore, the Board finds that VA has fulfilled its duty to 
assist the Veteran with respect to these records.  See 38 C.F.R. 
§ 3.159(c)(2).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

In this case, the Veteran's service treatment records (STRs) are 
silent as to an in-service nose injury.  The Veteran alleges that 
during boot camp/basic training, his sergeant yelled at him to do 
push-ups and that he was so startled by this command that he fell 
"flat" on his face and injured his nose.  The Veteran has 
stated on multiple occasions that he did not seek treatment for 
this nose injury because he was frightened at the time and did 
not understand English well.  The Veteran submitted a July 2006 
statement from a fellow soldier.  In this statement, the soldier 
states that he noticed that the Veteran had difficulty breathing 
through his nose during service and in fact breathed through his 
mouth.  The soldier stated that when he asked the Veteran about 
his habit, the Veteran told him it was due to him injuring his 
nose during basic training when he fell on his face.  A May 2004 
statement from another soldier states that he heard the Veteran 
snoring at night when they were stationed together at Fort Lee 
and that the Veteran "had to breathe through his mouth because 
of his sinuses."  STRs show five instances of nasal congestion 
or cold complaints, diagnosed as either a "common cold" or 
"upper respiratory infection."  Post-service treatment records 
from VA dated in 2004 confirm a nasal obstruction.  There is no 
objective evidence of a nasal obstruction or any residuals of 
nasal trauma until the 2004 VA treatment record.  However, it is 
further noted in that regard that the reported records of post-
service treatment received from VA starting in 1964 are not 
available, as are some reported in-service hospitalization 
records.  

Competent lay evidence is evidence provided by a person who has 
personal knowledge of facts or circumstances and conveys such 
matters that can be observed and described by a lay person.  See 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay evidence is 
acceptable to prove symptomatology over a period of time when 
such symptomatology is within the purview of, or may be readily 
recognized by lay persons.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the 
Veteran's and fellow soldier's statements as to the Veteran's 
fall during service and subsequent symptomatology such as 
breathing through the mouth and snoring are competent lay 
evidence.  

Competent lay evidence may be sufficient in and of itself for the 
award of benefits.  See Jandreau, 492 F.3d at 1376.  In that 
regard, it is noted that, when viewed in relation to the other 
evidence of record, the Board finds that the Veteran's account of 
his in-service nose injury due to a fall to be not only 
competent, but also credible.  Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table) (In the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran.)

During service, the Veteran sought treatment for respiratory 
symptoms on at least five separate occasions, as well as 
treatment for other ailments on numerous occasions.  While he 
never reported a history of having a sustained a nose injury, he 
plausibly states that he did not do so out of both fear and due 
to language barrier issues.  Further, lay statements from fellow 
soldiers provide support that he did contemporaneously report 
having sustained a nasal injury to them.  In view of this 
evidence, and taking into consideration the unavailability of the 
records of reported VA treatment that was received shortly after 
separation from service, and the unavailability of some reported 
in-service hospitalization records, the Board finds that there is 
an approximate balance of the positive and negative evidence of 
record on the matter of incurrence of an in-service injury to 
find this element of a service connection claim in the Veteran's 
favor.  See 38 U.S.C.A. § 5107(b).  

Having found that a nasal injury was incurred during service, the 
Board next turns to the question of whether there is an 
etiological relationship between that injury and the currently 
diagnosed sinus disability.  In a December 2008 VA examination 
report and April 2009 addendum to that report, a VA examiner 
provided an opinion that the Veteran's current nasal obstruction 
is more likely than not related to his nasal injury in service.  
A June 2004 VA treatment record similarly includes an opinion 
that the Veteran's current nasal obstruction is due to trauma 
sustained in military service.  The Board finds these favorable 
opinions to be both competent and credible evidence.  
Consequently, given that the Veteran has a current disability, he 
sustained an injury during service, and there is a medical nexus 
between his current disability and service, the Board finds that 
service connection is warranted for a sinus disability, to 
include the residuals of a nose injury.


ORDER

Entitlement to service connection for a sinus disability, to 
include a nose injury, is granted.




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


